IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

RAYMOND TYRONE LEWIS,

              Petitioner,

v.                                                            Case No. 5D16-1226

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed April 29, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jack Nugent, Assistant Regional Counsel,
Office of Regional Criminal Conflict & Civil
Regional Counsel, 5th District,
Casselberry, for Petitioner.

No appearance, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 22, 2016,

judgment and sentence in Case No. 2014-CF-3556-A-Y, in the Circuit Court in and for

Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

PALMER, WALLIS and LAMBERT, JJ., concur.